Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/686,009, the preliminary amendment filed on 11/15/2019 is herein acknowledged. Claims 1-25 have been canceled and claims 26-43 have been added. Claims 26-43 are pending.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application having Application No. 16/686,009 is a continuation of Application No. 15/589,349, filed on 5/8/2017, now US patent No. 10,514,721.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 11/15/2019, 9/14/2020 and 1/14/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of US Patent No. 10,514,721 (corresponding to Application No. 15/589,349).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,514,721 (Corresponding to Application No. 15/589,349)
26. (New) A method, comprising: in response to determining that there is a time lock on a data 
27. (New) The method of claim 26, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device.  
28. (New) The method of claim 26, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock.  











29. (New) The method of claim 28, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked.  
30. (New) The method of claim 29, wherein determining from one or more time entries of the time lock whether to provide the I/O operation 

31. (New) The method of claim 28, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented.
Firm No. 0018.0724C1

    
4. The method of claim 1, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock; in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked; and in response to determining that the I/O operation does not meet the criteria 
  
5. The method of claim 4, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented. 


The above rationale applies to claims 32-43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 2016/0036788) in view of Vahalia et al. (US 6,389,420) and Fisher et al. (US 2006/0004862).
As per claim 26. (New) A method, comprising: in response to determining that there is a time lock on a data set and… and in response to determining that the clock of the computational device is providing the correct time, determining from one or more time entries of the time lock whether to provide an Input/Output (I/O ) operation with access to the data set [“the locking device is configured to provide access to secured data (e.g., stored in a memory, etc.) or to store secured data… lock mechanisms 106g may include a secured memory (e.g., memory 106b may include an encrypted hard drive, etc.). Such a locking device may communicate (e.g., via wireless transceiver 106f) based on the authentication techniques discussed herein. For example, upon authentication, the locking device may use its stored secret key to decrypt secured content that is stored in memory 106b” (par. 0032) “a schedule may specify the time spans in which an electronic lock may be unlocked via the mobile device (corresponding to the claimed time lock; however, Conrad does not expressly refer to the lock as a time lock). As another example, the schedule may specify time periods in which typical interactions are expected to occur, and a level of trust may be determined based on these time periods. Accordingly, an unlock request sent within an expected time period may be more trusted by the lock than a request sent at an unexpected/atypical time… the mobile device may log/record a user's interactions with the lock, and may set a schedule based around the user's anticipated actions”  (par. 0040) “A user profile may also provide an indication of a trust level of a corresponding mobile device (e.g., whether a time value/timestamp provided by the mobile device is trusted or not)... if a time value is out of sync with the lock's maintained time or authentication fails (thus not providing the correct time), the lock may decrease (or adjust) a trust level for the device. The time value provided by the mobile device may be compared to a time value maintained by the lock, and a degree of closeness between the two times may be used to indicate a trust level for the device (e.g., the closer the two times are to being in sync, the higher the trust level, etc.). If a trust level decreases below a certain threshold, the lock may discontinue or limit interactions with the mobile device (thus restricting access to the memory device). A trust level may also be based on the schedule discussed above. For example, a mobile device may be regarded as more or less trusted based on the time the device is accessing the lock, and whether that time falls within certain time periods as defined by the schedule.” (par. 0041; see par. 0054) where a higher trust level, it is determined whether to grant access].  
Conrad does not expressly refer to lock as a time lock and does not expressly disclose in response to determining that a time provided by a clock of a computational device and a time determined via a log file maintained by the computational device are same or do not differ by more than a predetermined amount of time, determining that the clock of the computational device is providing a correct time.
With respect to the time lock, Vahalia teaches [“The client receives the lock grant message, and accesses the file data so long as the client's access to the file data will be completed by expiration of the first period of time” (Abstract) where lock grant times and expiration times are recorded in log file records (fig. 5 and related text) and access is granted or denied according to the time locks (figs. 6-7 and related text)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Conrad to have the lock as a time lock as taught by Vahalia since doing so would provide the benefits of time based file access protection.
The combination of Conrad and Vahalia does not expressly disclose in response to determining that a time provided by a clock of a computational device and a time determined via a log file maintained by the computational device are same or do not differ by more than a predetermined amount of time, determining that the clock of the computational device is providing a correct time; however, regarding these limitations, Fisher discloses [“FIG. 5 illustrates components of the architecture 300 that are used for synchronizing data logging and subsequent simulation data playback. As shown in FIG. 5, the monitoring and control system 351 includes master replay controller 352, time synchronization module 354, and payback controller 356. The time synchronization controller 354 optionally includes time server 355, and may receive an input from external reference 70. In an embodiment, the external reference 70 may include a geo-positioning satellite (GPS) time clock (not shown) that provides an accurate time reference to the time synchronization module 354.” (par. 0032). “The log file 327 is unique to the site 320. That is, the events 361.sub.i recorded in the log file 327 are not recorded in any other log file. Each of these events 361.sub.i has associated with it two reference time stamps. A first time stamp is a master reference time stamp 362 from the time server 355. The master reference time stamp 362 is produced at the master site 350, is provided at each of the local sites, such as the local site 320, and is stored in the local site's local log file. The logger agent 360 uses the master reference time stamp 362 and a local reference time stamp 364, produced at the same time as the master reference time stamp 362, and also stored in the local log file, to correct for differences in system clocks at the master site 350 and the local site 320. For example, if the master reference time stamp 362 is 04:22:03.46 (four hours, twenty-two minutes and 3.46 seconds) and the local reference time stamp 364 is 04:22:03.05, the correction for the local site 320 is 0.41 seconds. Because all sites get the master time reference time stamp 362 from the same time server, this method corrects for variations in local computer system time among the MTC sites to provide a network time delay correction 366” (par. 0044, see pars. 0040, 0045) where upon matching of the clocks in Fisher, the local system would be providing a correct time].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Conrad and Vahalia to include in [ensuring a correct time is being provided].
Therefore, it would have been obvious to combine Conrad with Fisher for the benefit of creating a storage system/method to obtain the invention as specified in claim 26.
As per claim 27. (New) The method of claim 26, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device [Conrad teaches “The time value maintained by timer 102c may be used in secured communications as discussed further herein (e.g., in syncing time with product 106, in providing timestamps related to events for logging purposes, etc.)” (par. 0031) “the mobile device may log/record a user’s interactions with the lock” (par. 0040; see par. 0112) “a log may be formed to detail the events that occur throughout the interaction of a user device and a product. This may include server-to-user device events (e.g., sending an encrypted profile, sending a new key pair request, etc.), user device-to-product events (e.g., sending/responding to an unlock request, logging when authentication succeeds and fails, etc.), device-only events (e.g., logging application errors, logging shackle status of an electronic locking device, etc.), among others. The scope of the present disclosure not limited to a particular log formatting” (par. 0057). Vahalia teaches log records including lock time, grant time, expiration time and release/extension time” (fig. 5 and related text). Fisher teaches “In block 610, each of the test computers at the sites 320, 330, 340 logs two time stamps. The first time stamp 362 is a master reference time stamp from the master site's time server 355. The test computer's system clock produces the second time stamp 364. The second time stamp 364 represents the local system time when the time server 355 produced the master reference time stamp 362.” (par. 0051) “The logger agents 360 then begin data recording with the first event generated by one of the site's MTC computers. Along with recording the events, the test computers ensure that time stamps 363.sub.i are recorded for each event in the local log files 327, 337, 347. The event recording (block 615) continues as long as the simulation runs. In block 620 the simulation ends.” (par. 0052)].  
As per claim 28. (New) The method of claim 26, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock [Conrad teaches “a schedule may specify the time spans in which an electronic lock may be unlocked via the mobile device. As another example, the schedule may specify time periods in which typical interactions are expected to occur, and a level of trust may be determined based on these time periods. Accordingly, an unlock request sent within an expected time period may be more trusted by the lock than a request sent at an unexpected/atypical time… the mobile device may log/record a user's interactions with the lock, and may set a schedule based around the user's anticipated actions”  (par. 0040; see par. 0054). Vahalia teaches “the processor for the client setting the beginning of a period of time over which the client may access the file data once a lock on the file data has been granted by the file manager for obtaining the lock on the file data… accessing the file data so long as the client’s access to the file data will be completed by the expiration of the period of time” (col. 3, lines 29-47) “The lock expiration timer is periodically decremented, in order to measure the duration .DELTA..sub.2 and invoke an error handling routine (as shown in FIG. 9) if and when the lock expiration timer is ever decremented to zero without receipt of a close request or a lock extension request from the client having been granted the lock. In step 88, the file manager records the lock grant, the current time (which is the lock grant time), and the lock expiration time (which is the period .DELTA..sub.2 from the lock grant time) in the next log file record.” (col. 11, lines 3-23) “The file manager procedure in FIG. 9 also handles an error signaled by a lock expiration timer being decremented to zero. In particular, step 55 of the file manager's periodic timer interrupt routine of FIG. 4 causes execution beginning at step 111 of FIG. 9. In step 111, the file manager logs an error by the client having the lock associated with the lock expiration timer that is decremented to zero. For example, all of the locking information for the lock is recorded in an error log file” (col. 11, line 66-col. 12, line 26) (figs. 5-9 and related text)].  
  As per claim 29. (New) The method of claim 28, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [Conrad teaches “a schedule may specify the time spans in which an electronic lock may be unlocked via the mobile device. As another example, the schedule may specify time periods in which typical interactions are expected to occur, and a level of trust may be determined based on these time periods. Accordingly, an unlock request sent within an expected time period may be more trusted by the lock than a request sent at an unexpected/atypical time… the mobile device may log/record a user's interactions with the lock, and may set a schedule based around the user's anticipated actions”  (par. 0040; see par. 0054). Vahalia teaches “the processor for the client setting the beginning of a period of time over which the client may access the file data once a lock on the file data has been granted by the file manager for obtaining the lock on the file data… accessing the file data so long as the client’s access to the file data will be completed by the expiration of the period of time” (col. 3, lines 29-47) “The lock expiration timer is periodically decremented, in order to measure the duration .DELTA..sub.2 and invoke an error handling routine (as shown in FIG. 9) if and when the lock expiration timer is ever decremented to zero without receipt of a close request or a lock extension request from the client having been granted the lock. In step 88, the file manager records the lock grant, the current time (which is the lock grant time), and the lock expiration time (which is the period .DELTA..sub.2 from the lock grant time) in the next log file record.” (col. 11, lines 3-23) “The file manager procedure in FIG. 9 also handles an error signaled by a lock expiration timer being decremented to zero. In particular, step 55 of the file manager's periodic timer interrupt routine of FIG. 4 causes execution beginning at step 111 of FIG. 9. In step 111, the file manager logs an error by the client having the lock associated with the lock expiration timer that is decremented to zero. For example, all of the locking information for the lock is recorded in an error log file” (col. 11, line 66-col. 12, line 26) (figs. 5-9 and related text)].  
As per claim 30. (New) The method of claim 29, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set [The rationale in the rejection of claim 29 is herein applied].  
As per claim 31. (New) The method of claim 28, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [Conrad teaches “The time value provided by the mobile device may be compared to a time value maintained by the lock, and a degree of closeness between the two times may be used to indicate a trust level for the device (e.g., the closer the two times are to being in sync, the higher the trust level, etc.). If a trust level decreases below a certain threshold, the lock may discontinue or limit interactions with the mobile device (thus restricting access to the memory device).” (par. 0041; see par. 0054)].

As per claim 32. (New) A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: in response to determining that there is a time lock on a data set and in response to determining that a time provided by a clock and a time determined via a log file are same or do not differ by more than a predetermined [The rationale in the rejection of claim 26 is herein incorporated].  
As per claim 33. (New) The system of claim 32, wherein the log file records times of previous access or attempts to access the data set, and a passage of time [The rationale in the rejection of claim 27 is herein incorporated].    
As per claim 34. (New) The system of claim 32, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises: determining whether the I/O operation meets a criteria provided by the one or more time entries of the time lock [The rationale in the rejection of claim 28 is herein incorporated].  .  
As per claim 35. (New) The system of claim 34, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation meets the criteria provided by the one Page 4 of 8Prelim. Amdt. dated November 15, 2019Serial No. Unknown Docket No. P201700421US02 Firm No. 0018.0723C1 or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [The rationale in the rejection of claim 29 is herein incorporated].  .  
As per claim 36. (New) The system of claim 35, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set [The rationale in the rejection of claim 30 is herein incorporated].    
As per claim 37. (New) The system of claim 34, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [The rationale in the rejection of claim 31 is herein incorporated].    

As per claim 38. (New) A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations on a processor of a computational device, the operations comprising: in response to determining that there is a time lock on a data set and in response to determining that a time provided by a clock of the computational device and a time determined via a log file maintained by the computational device are same or do not differ [The rationale in the rejection of claim 26 is herein incorporated].    
As per claim 39. (New) The computer program product of claim 38, wherein the log file records times of previous access or attempts to access the data set, and a passage of time in the computational device [The rationale in the rejection of claim 27 is herein incorporated].      
As per claim 40. (New) The computer program product of claim 38, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set comprises:  Page 5 of 8Prelim. Amdt. dated November 15. 2019Serial No. Unknown Docket No. P201700421US02Firm No. 0018.0723C1determining whether the 1/O operation meets a criteria provided by the one or more time entries of the time lock [The rationale in the rejection of claim 28 is herein incorporated].      
As per claim 41. (New) The computer program product of claim 40, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the 1/0 operation meets the criteria provided by the one or more time entries of the time lock, restricting the I/O operation from accessing the data set and returning an error indicating that the data set is time locked [The rationale in the rejection of claim 29 is herein incorporated].      
As per claim 42. (New) The computer program product of claim 41, wherein determining from one or more time entries of the time lock whether to provide the I/O operation with access to the data set further comprises: in response to determining that the I/O operation does not meet the criteria provided by the one or more time entries of the time lock, performing the I/O operation on the data set [The rationale in the rejection of claim 30 is herein incorporated].     
As per claim 43. (New) The computer program product of claim 40, wherein the criteria indicates one or more time durations during which access to the data set is to be prevented [The rationale in the rejection of claim 31 is herein incorporated].    
Firm No. 0018.0724C1
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26-43 have received a first action on the merits and are subject of a first action non-final.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 8, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135